Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 05, 2015

The Court of Appeals hereby passes the following order:

A15D0352. ROBERT ORTIZ v. THE STATE.

      Robert Ortiz was convicted in 1995 of rape, burglary and aggravated sodomy.
He was sentenced to life without parole. Approximately 20 years later, Ortiz moved
the court to re-sentence him on the basis that there has been a substantive change in
the law that allowed the trial court to sentence him to less than the mandatory minium
sentence of life without parole. On February 6, 2015, the trial court denied the
motion, finding that the statute cited by Ortiz was inapplicable and the statute cannot
be applied retroactively. On April 7, 2015, Ortiz filed this pro se application for
discretionary appeal. We lack jurisdiction.
      Pretermitting whether Ortiz had a right to directly appeal the order denying his
motion for re-sentencing, both an application for discretionary appeal and a direct
appeal must be filed within 30 days of entry of the order or judgment to be appealed.
See OCGA §§ 5-6-35 (d), 5-6-38 (a). The requirements of OCGA §§ 5-6-35 and 5-6-
38 are jurisdictional, and this Court lacks jurisdiction to consider an untimely
application or an untimely appeal. See Legare v. State, 269 Ga. 468, 469 (499 SE2d
640) (1998); Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Because Ortiz
filed his application 60 days after entry of the order he seeks to appeal, the application
is untimely and hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     05/05/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.